Citation Nr: 1701962	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  09-32 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to a disability rating in excess of 30 percent for the service-connected residuals of a left shoulder disability, acromioclavicular separation with degenerative joint disease (DJD).



REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from June 1965 to May 1967 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In March 2014 and March 2016, the Board remanded the appeal for further development.

Since the issuance of the August 2016 supplemental statement of the case (SSOC), additional evidence has been associated with the record.  However, in July 2014, the Veteran waived his right to have such evidence reviewed in the first instance by the RO.  



FINDING OF FACT

The Veteran's residuals of a left shoulder disability, acromioclavicular separation with DJD, are not manifested by ankylosis of scapulohumeral articulation, fibrous union of the humerus, nonunion of the humerus, or loss of the head of the humerus.



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the residuals of a left shoulder disability, acromioclavicular separation with DJD, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.27, 4.71a, Diagnostic Codes (DCs) 5200, 5202 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where, as here, entitlement to service connection has already been established and an increase in the disability ratings is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has reviewed all of the evidence in the Veteran's electronic files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In a September 2004 rating decision, the RO awarded service connection for the left shoulder disability and assigned a 10 percent rating, effective May 5, 2004 pursuant to 38 C.F.R. § 4.71a, DC 5203-5010.

In July 2005, the rating was increased to 20 percent, effective April 28, 2005, pursuant to DC 5010-5201.  

In March 2006, an earlier effective date was granted for the award of service connection for the left shoulder disability.  The 10 percent rating was made effective from February 26, 2004, and the 20 percent rating remained from April 28, 2005, pursuant to DC 5010-5201. 

In October 2006, a higher rating for the left shoulder disability was denied.

In May 2008, the rating was increased to 30 percent, effective February 21, 2008, pursuant to DC 5010-5201.

In the January 2009 rating decision on appeal, the 30 percent rating was continued.

In March 2014 and March 2016, the Board remanded the claim for further development.

As noted, the Veteran's left shoulder disability has been rated under DC 5010-5201.  Hyphenated diagnostic codes are used when a rating requires use of an additional rating criteria to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.71a  (2016).  Diagnostic Codes 5010 is used for rating traumatic arthritis and provides that arthritis due to trauma that is substantiated by x-ray findings is to be rated as degenerative arthritis, under DC 5003.  Diagnostic Code 5003, however, does not provide ratings higher than 20 percent.
Diagnostic Codes 5200 to 5203 pertain to the shoulder and arm. As the Veteran is right-hand dominant, the criteria pertinent to the "minor" extremity are for application.	

Diagnostic Code 5200 pertains to ankylosis of scapulohumeral articulation, where the scapula and humerus move as one piece.  A higher rating of 40 percent is available with evidence of unfavorable ankylosis, where abduction is limited to 25 degrees from the side.  

Diagnostic Code 5201 pertains to limitation of motion of the arm, and does not provide a rating higher than 30 percent for the minor joint.

Diagnostic Code 5202 pertains to impairment of the humerus.  Higher ratings of 40, 50, and 70 percent are warranted where there is fibrous union of the humerus, nonunion of the humerus, and loss of the head of the humerus, respectively.

Diagnostic code 5203 pertains to impairment of the clavicle or scapula, and does not provide a rating higher than 20 percent for the minor joint.  This code also provides that the disability may be rated on impairment of function of a contiguous joint.

The normal range of motion of the shoulder is from 0 degrees of flexion (forward elevation) to 180 degrees of flexion, from 0 degrees of abduction to 180 degrees of abduction, from 0 degrees of external rotation to 90 degrees of external rotation, and from 0 degrees of internal rotation to 90 degrees of internal rotation. 38 C.F.R. § 4.71, Plate I (2016).

On VA examination in March 2008, the Veteran reported constant pain without flare-ups.  He reported he could not do overhead work requiring both upper limbs.  He could not perform strenuous motion of the left shoulder.  He was working, at time, driving a van.  There was no interference with ordinary activities of daily living.  Abduction and forward elevation were limited to 25 degrees.  Internal and external rotation could not be measured.  On repetition, motion was not additionally limited by pain, fatigue, weakness, or a lack of endurance.  	
On VA examination in November 2008, the Veteran reported dull, constant pain in the shoulder.  He did not use assistive devices.  He reported flare-ups caused by temperature, driving, lifting, and reaching.  He was employed part-time as a school bus driver and reported that driving longer than one hour caused a flare-up.  Activities of daily living were not affected.  On examination, active and passive motion showed forward flexion to 80-90 degrees, abduction to 70-80 degrees, adduction to 20-30 degrees, internal rotation to 80-90 degrees, and external rotation to 60-70 degrees.  Repetition did not cause an additional loss of motion due to pain, fatigue, weakness, or a lack of endurance.  

On VA examination in July 2010, the Veteran reported pain, weakness, stiffness, and giving way.  He denied locking, fatigability, or a lack of endurance.  He did not use assistive devices.  He worked part-time and denied an effect on his ability to perform his occupation as a van driver.  Activities of daily living were not affected.  On examination, forward flexion was to 40 degrees with pain throughout, extension was to 10 degrees with pain throughout, and abduction was to 18 degrees with pain throughout.  He could not perform internal or external rotation due to pain.  On repetition, the range of motion was not additionally limited by pain, fatigue, weakness, or a lack of endurance.    There was no instability.  Grip strength was normal.  

In a July 2010 VA treatment record, the veteran reported increased pain and stiffness.  On examination, flexion was to 45 degrees, abduction was to 50 degrees, and external rotation was to 20 degrees.  The examiner prescribed aggressive physical therapy to increase the range of motion.

In a February 2014 VA treatment record, the Veteran reported left shoulder pain.  His passive range of motion was better than his active range of motion.  He was not working due to angina and DJD.

In an April 2014 VA treatment record, the Veteran reported increased pain.  Passive range of motion was full except in abduction, which was to 60 degrees.  There was loss of strength in external rotation.    There was mild crepitus throughout.

On VA examination in May 2014, the Veteran reported chronic constant pain in the left shoulder.  He received cortisone injections for pain.  The range of motion of the left shoulder was not tested.  Muscle strength was normal in abduction and forward flexion in the left shoulder.  The examiner stated there was no ankylosis of the shoulder joint.  There was tenderness to palpation of the left shoulder.  The left shoulder disability impacted the Veteran's ability to work in that he reported stopping work in a boat yard due to his leg and shoulder.  

On VA examination in June 2016, the Veteran reported left shoulder pain treated with injections.  He had not had any surgery on the left shoulder.  He worked part-time as a driver and was ready to retire to the left arm pain and multiple joint conditions.  He denied flare-ups or functional loss.  The examiner was unable to test the range of motion as the Veteran reported he could not lift his arm due to pain.  The examiner noted the Veteran was able to drive to the clinic for the examination.  The examiner noted no evidence of pain with weight-bearing.   The examiner found there was no ankylosis.  There was no impairment of the humerus, including fibrous union, nonunion, or loss of the humeral head.  X-rays showed DJD and mild inferior osteophytes, with an otherwise unremarkable examination.  The shoulder disability impacted the Veteran's ability to work in that he reported he was ready to retire due to the shoulder disability.

The Board finds the VA examination reports are adequate for adjudication.  The VA examiners examined the Veteran, considered the Veteran's history, and set forth objective findings necessary for adjudication.  While the Board found the May 2014 VA examination report inadequate in its March 2016 remand to the extent it did not provide range of motion findings for the left shoulder, the remainder of the findings are adequate.  

The November 2008 and July 2010 VA examiners stated they did not have access to the claims file.  However, a full review is not necessary to ensure the adequacy of an examination for an increased rating when there is no suggestion that a review of the claims file would have altered the examiner's findings.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (noting that review of the claims file is not required when such a review would not change the objective findings made on examination).  The November 2008 and July 2010 examiners recorded the Veteran's medical history, performed an examination, and described the current state of the Veteran's left shoulder disability in sufficient detail to enable the Board to make a fully informed decision on his claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see also 38 C.F.R. § 3.327(a).  These VA examinations are thus adequate to decide the claim.

In consideration of the evidence in light of the rating criteria, the Board finds the preponderance of the evidence is against a rating in excess of 30 percent for the service-connected left shoulder disability.  Higher ratings under the rating codes pertaining to the shoulder and arm are warranted only with evidence of unfavorable ankylosis of scapulohumeral articulation, where abduction is limited to 25 degrees from the side (DC 5200), or where there is the fibrous union, nonunion, or loss of the head of the humerus (DC 5202).  None of this is shown by the evidence.  While the March 2008 VA examiner noted abduction was limited to 25 degrees, he made no findings of ankylosis or that the scapula and humerus moved as one piece.  To the extent this evidence is favorable, it is outweighed by the remaining VA examinations and treatment records which do not indicate ankylosis. 

The Board has considered the application of 38 C.F.R §§ 4.40 and 4.45 and the Court's ruling in DeLuca, supra.  The record consistently demonstrates that the Veteran reported left shoulder pain, and the Board recognizes that the VA examiners have acknowledged and confirmed that he experienced such symptomology.  However, any additional functional impairment due to pain, including on use, is already contemplated in the evaluation assigned and there was no demonstration, by lay or medical evidence, of additional functional impairment comparable to the next higher evaluation due to the service-connected left shoulder disability.

The admissible and believable assertions of the Veteran have been considered.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the criteria needed to support a higher rating for the disability requires medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  The lay statements are not considered more persuasive than the objective medical findings which, as indicated above, do not support higher ratings than that already assigned.  

The Board has also considered Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016) which holds that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

Initially, in Vilfranc v. McDonald, the Court recently held that 38 C.F.R. § 4.59 is not applicable where, as here, the Veteran already has a compensable limitation of motion.  Vilfranc v. McDonald, No. 15-0904 (U.S. Vet. App. Jan. 5, 2017).  Moreover, given that the Veteran is receiving the maximum rating based on limitation of motion of the arm and a higher rating requires ankylosis or humeral deformity, there is no prejudice in any VA examination not having conformed to 38 C.F.R. § 4.59 as interpreted in Correia.

The Board has further considered whether an extraschedular rating is appropriate.  If an exceptional case arises where a rating based on the disability rating schedule is found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).

However, an extraschedular analysis is not required in every case.  When extraschedular consideration is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  The Veteran has not raised the issue of an extraschedular rating, and for the reasons discussed above, there is no indication that his left shoulder disability results in any symptoms not contemplated by the rating schedule.  That is, his left shoulder symptoms are all encompassed under the diagnostic codes pertaining to the arm and shoulder.  Therefore, no further discussion of an extraschedular rating is required.
Finally, the Board has considered whether an inferred claim for a total disability based upon individual unemployability has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Basically, a TDIU award permits for the assignment of a total rating even when an individual service-connected disability or disabilities are rated as less than total.  

The Veteran has not alleged that he is precluded from attaining or maintaining gainful employment due solely to his left shoulder disability.  While VA examiners have noted his left shoulder disability would have an impact on his work, no examiner found this sole service-connected disability precludes from securing or following gainful employment.  His employment problems have been attributed to non-service connected disabilities, including angina and other joint problems. Thus, while both the Veteran and VA examiners have documented some functional impact upon his ability to work due to left shoulder disability, there is no probative evidence that such disability completely precludes his ability to secure and follow a substantially gainful occupation.  As such, the Board finds that the issue of entitlement to a TDIU is not raised. 

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the assignment of any higher rating or any staged rating, under the applicable rating criteria.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the assignment of a rating in excess of 30 percent, the doctrine is not for application.  

Should the Veteran's service-connected left shoulder disability worsen in the future, he is free to file a new claim for an increased rating.  However, for the Board to award additional compensation based on the mere potential for such worsening would be premature at this time.  

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  VA has satisfied its duties under the VCAA to notify and assist.  The duty to notify was satisfied by a November 2008 letter. 
 
VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs.  The duty to obtain relevant records is therefore satisfied.  

The March 2008 VA examination report indicates the Veteran has been awarded benefits through the Social Security Administration (SSA).  However, given his age, under 42 U.S.C. § 402 , his SSA disability award was automatically converted to "old age" benefits by the time he turned 65.  Further, Social Security's Document Retention Schedule requires the destruction of any disability records when a beneficiary turns 72.  See 68 F.R. 71210 (December 22, 2003).  Since the Veteran is 73 years old, there is no duty to attempt to secure records from that agency.

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  Appropriate VA medical inquiries have been accomplished and are factually informed, medically competent and responsive to the issues under consideration.  

The Board is further satisfied that the RO substantially complied with its March 2016  remand directives.  Stegall v. West, 11 Vet. App. 268, 271   (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the AOJ provided an updated VA examination and readjudicated the claim. 

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claims, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  

ORDER

A rating in excess of 30 percent disabling for the service-connected residuals of a left shoulder disability, acromioclavicular separation with degenerative joint disease (DJD) is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


